     Case 3:19-cv-00734-BEN-DEB Document 68 Filed 06/04/20 PageID.433 Page 1 of 4


 1
2                                                                              JUN - 4 2020

3                                                                        CLERK US DISTRICT COURT
                                                                      SOUTHERN D STRICT OF CALIFORNIA
                                                                      BY                      DEPUTY
4
5
6
7                             UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10    P.I.C. INTERNATIONAL, INC. d.b.a.               Case No.: 3:19-cv-00734-BEN-LL
      H2Odyssey, a California corporation,
11
                                         Plaintiff,   ORDER GRANTING MOTION TO
12                                                    WITHDRAW AS COUNSEL OF
      V.                                              RECORD FOR DEFENDANT STEVE
13
                                                      CHARLES GOLDSTEIN
      GOOPERHERMETIC, LTD., a Israeli
14
      limited company; and STEVE CHARLES
                                                      [Doc. No. 63]
15    GOLDSTEIN, an individual residing in
      California; and DOES 1-10, inclusive,
16
                                      Defendants.
17
18          Before the Court is a Motion to Withdraw as Counsel for Defendant Steve Charles
19    Goldstein ("Defendant Goldstein") filed by Defendant Goldstein's counsel 1• The Court
20    finds this matter appropriate for resolution without a hearing. See Fed. R. Civ. P. 78.
21    After reviewing all related filings, the Court grants the Motion.
22                                       I. BACKGROUND
23          On or around February 18, 2017, P.I.C. International, Inc. d.b.a. H2Odyssey
24    ("Plaintiff') and Defendant Goldstein entered into a written partnership agreement to
25    jointly control, contribute money and/or services to, and share profits from a joint venture
26
27
           Counsel of record that are moving to withdraw are David A. Peck, Alexandra L.
28    Shipman and the law firm Coast Law Group, LLP.


                                                                                  3: 19-cv-00734-BEN-LL
     Case 3:19-cv-00734-BEN-DEB Document 68 Filed 06/04/20 PageID.434 Page 2 of 4


 1    for the sale and distribution of magnetically sealed bags and other products which use a
2     magnetically sealed device for closure. (Doc. No. 63. at 2.) Plaintiff removed Defendant
 3    Goldstein from the Partnership on or around October 18, 2018. See Id.
4           On April 22, 2019, Plaintiff filed claims against former Defendant Gooper Hermetic,
 5    Ltd. ("Defendant Gooper") and Defendant Goldstein for False Patent Marketing,
 6    Declaratory Judgment of Non-Infringement, and False Advertising under the Lanham Act.
 7   Id. Plaintiff argues that Defendant Goldstein is liable for false patent marking and false
 8    advertising claims by virtue of his role as a sales representative of former Defendant
 9    Gooper. Id. Defendant Goldstein denies such allegations. Id.
10          On May 22, 2019, Defendant Goldstein filed his answer prose. On June 19, 2019,
11    Mandour & Associates, APC appeared on behalf of Goldstein and filed the First
12    Amended Answer. Id. On October 3, 2019, Mandour & Associates withdrew as counsel
13    for Defendant Golstein. Id. On November 5, 2019, the Court granted Defendant
14    Goldstein's Motion to Substitute Attorney for counsel of record Coast Law Group, LLP
15    (Doc. No. 35). Id. Counsel for Defendant Goldstein filed this Motion on May 5, 2020.
16    (Doc. No. 63.)
17                                    II. LEGALSTANDARD
18          An attorney may not withdraw as counsel except by leave of court.· Kassab v. San
19    Diego Police Dep't, 2008 WL 251935, at* 1 (S.D. Cal. Jan 29, 2008); see also Beard v.
20    Shuttermart of Cal., Inc., 2008 WL 410694, at *2 (S.D. CaLFed. 13, 2008).
21    Additionally, under local rules, an attorney must serve notice of its motion to withdraw
22    on the adverse party as well as on the moving party's client with a declaration of service.
23    Local Civ. R. 83.3(g)(3).
24          "In ruling on a motion to withdraw as counsel, courts consider: (1) the reasons why
25    withdrawal is sought; (2) the prejudice withdrawal may cause to other litigants; (3) the
26    harm withdrawal might cause to the administration of justice; (4) the degree to which
27    withdrawal will delay the resolution of the case." Garrett v. Ruiz, 2013 WL 163420
28    (S.D. Cal. Jan. 14, 2013).

                                                   2

                                                                                3: l 9-cv-00734-BEN-LL
       Case 3:19-cv-00734-BEN-DEB Document 68 Filed 06/04/20 PageID.435 Page 3 of 4


  1                                        III. DISCUSSION
  2           In the present case, Defendant Goldstein's counsel seeks to withdraw because (1)
  3     Defendant Goldstein has instructed them that he "wishes to represent himself pro se
  4     moving forward with this action" (Doc. No. 63 at 2); and (2) his instructions have made
  5     it impossible for counsel of record to provide adequate representation. Specifically, "[o]n
  6     May 27, 2020, Defendant Goldstein wrote to Coast Law Group ("CLG") via email
  7     correspondence stating he would be representing himself in this matter moving
  8     forward." 2 Id. at 3. The California Rules of Professional Conduct permit withdrawal of
  9     counsel when a client's conduct "renders it unreasonably difficult for the [attorney] to
 10     carry out the employment effectively." Cal. R. Prof. Conduct 3-700(C)(l )( d).
 11     Defendant's instructions that counsel should not to act or litigate any matter regarding the
 12     instant case because he intends to proceed pro se from this point forward, have made it
 13     unreasonably difficult for Defendant's counsel to effectively represent their client. Deal
 14     v. Countrywide Home Loans, No. C 09-01643 SBA, 2010 WL 3702459, at *2-4 (N.D.
 15     Cal. Sept. 15, 2010) (finding that where the client has made it unreasonably difficult to
. 16    carry out effective representation by their counsel, withdrawal of counsel is warranted);
 17     see also Brooke v. SB Hosp. Palm Springs, LLC, No. 5:16-cv-00953-ODW(SS), 2017
 18     WL 187132, at *2 (C.D. Cal. Jan. 17, 2017) (same). Moreover, Defendant Goldstein
 19     having been advised of the status of the litigation, the risks of proceeding prose, and that
 20     he should seek new counsel, has expressly affirmed that he consents to CLG's
 21     withdrawal. See Id. Finally, the record also reflects that the Motion was served on the
 22     Plaintiff and Defendant Goldstein as required by Local Civil Rule 83.3. Neither Plaintiff
 23     nor Defendant Goldstein opposed or otherwise filed any response to the Motion.
 24           The Court finds that Defendant Goldstein's instruction to counsel that he wished to
 25     represent himself prose moving forward, constitutes good cause for withdrawal.
 26
 27
        2
             "CLG and Goldstein further communicated about his intention to represent himself
 28     prose over the course of several days." (Doc. No. 63 at 3.)
                                                      3
                                                                                   3: 19-cv-00734-BEN-LL
     Case 3:19-cv-00734-BEN-DEB Document 68 Filed 06/04/20 PageID.436 Page 4 of 4


 1    Defendant Goldstein's instructions have rendered it nearly impossible for Defendant's
2     counsel to proceed further in this action. While the Court recognizes that delay may
3     result, the Court finds there is good cause and the ends of justice require withdrawal. See
4     L.R. 83.
5                                         IV. CONCLUSION
6           For the foregofr1g reasons, the Court hereby ORDERS that:
7           1. Defendant Goldstein's Counsel's Motion to Withdraw is GRANTED;
 8          2. Defendant Goldstein may proceed pro se - without counsel;
9           3. The Clerk of Court SHALL update the docket to reflect the withdrawal of
10               David A. Peck, Alexandra L. Shipman, and Coast Law Group, as counsel of
11               record for Defendant Steve Charles Goldstein;
12          4. Defendant Counsel SHALL immediately serve the Defendant Goldstein with a
13               copy of this Order and thereafter file a proof of service to confirm the same;
14          IT IS SO ORDERED.

15         ;:.     v,.I'
16    D a t e d : ~ , 2020
17       ✓-,~

18
19
20
21
22
23
24
25
26
27
28

                                                     4
                                                                                  3: l 9-cv-00734-BEN-LL
